875 F.2d 863
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Juan GANEM, Petitioner-Appellant,v.John GLUCH, Respondent-Appellee.
No. 88-1939.
United States Court of Appeals,Sixth Circuit.
May 23, 1989.

Before MILBURN and DAVID A. NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Juan Ganem appeals the judgment of the district court dismissing his petition for writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2241.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Ganem was convicted by a jury on February 3, 1984, of conspiracy to distribute cocaine, 21 U.S.C. Sec. 846, possession with intent to distribute cocaine, 21 U.S.C. Sec. 841(a)(1), and two counts of use of a communication facility to cause distribution of cocaine, 21 U.S.C. Sec. 843(b).  On May 9, 1984, he was sentenced to ten years custody of the attorney general on the conspiracy and possession counts, and four years custody of the attorney general on the use of communication facility counts, all terms to run concurrent, and a three year special parole term.   United States v. Paternina-Vergara, 749 F.2d 993, 995-96 (2d Cir.1984).


3
Seeking a more lenient parole eligibility determination, Ganem brought suit alleging, in essence, that the Parole Commission abused its discretion and that it relied on incorrect or recently contradicted facts in making its parole eligibility determination.


4
The district court dismissed Ganem's petition because it found a rational basis for the Parole Commission's determination.   See Hackett v. United States Parole Comm'n, 851 F.2d 127, 130 (6th Cir.1987).  Furthermore, the court held that Ganem's claims presented in the supplement to the petition for writ of habeas corpus had not been raised before the Parole Commission, and were therefore unreviewable.


5
Upon review, we find no error.  Accordingly, for the reasons set forth in the district court's June 30, 1988 memorandum opinion and order, we hereby affirm the judgment of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.